The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The title of the application has been amended as follows to better characterize the claimed invention.   

“CHEMICAL TESTING DEVICE WITH A SAMPLE CHAMBER HAVNG A PISTON THEREIN WITH A CHAMBER SEALING ELEMENT THEREON”


The following is an examiner’s statement of reasons for allowance: The art of record fails to teach or fairly suggest the invention as now claimed.  The closest prior art of record is probably the Rosenberger patent (US 4,194,391) which teaches a sample chamber for testing a flowing stream with an optical detection system.  The sample chamber includes a piston (14,16) movable within the sample chamber and a valve (20) to allow fluid to be drawn into the chamber and expelled from the chamber as the piston moves within the chamber.  It differs from the claimed invention in that the valve is not incorporated into the piston and the piston does not have a sealing element to seal the chamber when the piston is retracted.  The Metzger patent (US 4,980,130) has such a piston structure (see figures 2-8) used to capture a portion of a sample to separate it for further preparative processing.  The Metzger structure is not used to directly analyze a sample that has been captured by the piston structure so that it would not be an obvious change to incorporate it into the Rosenberger device.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additionally cited art teaches various analysis apparatus with pistons used to transfer fluid into and out of a sample chamber for analysis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265. The examiner can normally be reached 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARLEN SODERQUIST/Primary Examiner, Art Unit 1797